In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00073-CV
                                                ______________________________
 
 
                                     OSCAR DEAN DAVIS,
Appellant
 
                                                                V.
 
                          WALTER EARL STEPHENSON, SR., Appellee
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                              Cass County, Texas
                                                     Trial Court No. CCL-11-C-167
 
                                                              
                                    
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Oscar Dean Davis, appellant, filed
his notice of appeal July 20, 2011.
 
            Davis filed
a motion to extend time “to complete appeal,” which this Court granted to
September 21 for the filing of the record. 
Davis is not indigent and is therefore responsible for payment of the
clerk’s record and reporter’s record.  See Tex.
R. App. P. app. C (B)(1); 20.1. 

            The clerk’s
record was due on September 21, 2011.  There
is no information to indicate Davis has made efforts to have the clerk’s record
filed with this Court.  On October 21,
2011, we contacted Davis by letter, giving him an opportunity to cure the
various defects, and warning him that if we did not receive an adequate
response within ten days, this appeal would be subject to dismissal for want of
prosecution.  See Tex. R. App. P.
42.3(b), (c).
            On September
23, 2011, we received Davis’ brief in this matter, which we returned to him,
explaining that the clerk’s record had not been filed and that his brief would
be due thirty days after the clerk’s record had been filed.  Appellate courts must base their decisions on
the record as made and brought forward, not on a record that should have been
made or that could have been made.  Mar. Overseas Corp. v. Ellis, 971 S.W.2d
402, 407 (Tex. 1998).  Although the
jurisdiction of a court of appeals is invoked by timely filing documents
showing a bona fide intent to appeal, see
Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex. 1997), we cannot decide a
case without an adequate record, and with no clerk’s record, we have nothing to
review, and therefore we cannot find error.
 
            We affirm
the judgment of the trial court.
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          November
29, 2011
Date Decided:             November
30, 2011